Citation Nr: 1419187	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-15 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as breathing problems.

2.  Entitlement to service connection for a kidney disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to October 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified at a March 2013 hearing by the undersigned held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.

In its April 2013 remand, the Board directed that additional development be accomplished, to include obtaining outstanding treatment records and conducting VA examinations with respect to the Veteran's claim for a kidney disability.  Review of the record reveals that there has been substantial compliance with the directives of the April 2013 remand with respect to that issue, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (3).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issue of entitlement to service connection for a respiratory disability, claimed as breathing problems, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.





FINDING OF FACT

The evidence of record does not relate the Veteran's currently diagnosed kidney disability to his military service or any incident therein.


CONCLUSION OF LAW

The criteria for service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A September 2010 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in March 2012 and July 2013; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the VLJ noted the elements that were lacking to substantiate the Veteran's claims.  The Veteran was assisted at the hearing by an accredited representative who with the VLJ asked questions to ascertain the Veteran's disabilities' history and etiology.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset, frequency, duration, and severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

In his August 2010 claim, the Veteran stated that he was treated for yellow jaundice during service and was hospitalized for four months, during which time the military physician told him that his kidneys were 24 percent disabled and that he would always have medical issues with his kidneys.  In his March 2012 notice of disagreement, the Veteran asserted that his kidney disability was related to his in-service treatment for hepatitis.  The Veteran testified at his March 2013 Board hearing that a military physician told him during service that he would have kidney problems for the rest of his life as a result of having suffered from infectious hepatitis with jaundice in January 1953; service treatment records from a military facility in Virginia confirm that hospital treatment, and the Veteran is competent to report on what he had been told by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Veteran's service treatment records reflect that in January 1953, the Veteran was treated for infectious hepatitis with jaundice evident in the sclera of the eyes and the skin.  He was transferred from his overseas naval vessel to a military hospital in Virginia where he was treated through February 1953.  The records noted that the Veteran most likely was exposed to hepatitis from others on his ship, as he had no other risk factors for hepatitis such as tattoos or contact with hepatoxic substances.  By the time of his discharge from the military hospital, after approximately four weeks of inpatient treatment, the Veteran's blood tests and liver function tests were all within normal limits; he was released to duty, found to be fit for same.  The October 1955 service separation examination noted the Veteran's January 1953 history of treatment for infectious hepatitis with jaundice, but found it was not considered disabling.  No diagnosed liver or kidney disability was noted.

Post-service VA and private treatment records dated beginning in September 1990 reflect chronic kidney disease on the Veteran's ongoing problem list.  Additionally, the Veteran reported a history of hepatitis on dental questionnaires dated in July 1991, January 1993, October 1993, and August 1994.  At the March 1991 VA examination, the Veteran reported constant kidney pain; at the April 1991 VA examination, the examiner noted the Veteran's history of hepatitis but found no evidence of current disease on examination.  The Veteran reported at a February 2005 visit that he stopped taking Levothyroxine because it was hurting his kidneys.  A February 2006 computed tomography of the Veteran's kidneys showed no renal stones or hydronephrosis but a large left kidney cyst.  Private treatment records dated beginning in January 2012 reflect inpatient and outpatient treatment for various conditions to include chronic kidney disease.  

The competent and credible evidence of record does not relate the Veteran's current chronic kidney disease to his military service.  April 2010 and July 2010 private treatment records assessed hypertension with renal involvement, suggesting that the Veteran's kidney condition was secondary to his longstanding, nonservice-connected hypertension.  Similarly, multiple undated private treatment record also assessed hypertension with renal involvement, chronic kidney disease, and a long history of hypertension, noting that the chronic kidney disease was due to diabetes mellitus type 2 and hypertension.  Finally, the July 2013 VA examiner concluded that the Veteran's chronic kidney disease, originally diagnosed in 2005, was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

The examiner reiterated the Veteran's report that he was hospitalized during service for infectious hepatitis which resulted in some loss of kidney function, but that after isolation and conservative treatment during hospitalization, his condition completely resolved with complete normalization of bilirubin and liver enzymes by February 1953.  The examiner also noted that there were no further records which demonstrate the veteran had recurrent or chronic liver disease while in service, or any records which demonstrate the Veteran had an in-service kidney condition.  The 1955 service separation examination was normal, while noting the Veteran's history of infectious hepatitis with jaundice in 1953, it was noted as "not considered disabling" which the examiner found further supported that the Veteran's hepatitis condition had resolved.  After review of all the records, it was the examiner's opinion that the veteran's current kidney condition (chronic kidney disease), which was in stable condition was secondary to his longstanding and poorly controlled hypertension and diabetes conditions rather than his in-service isolated episode of infectious hepatitis which was a transient condition treated conservatively with no evidence of residual hepatic or renal/kidney sequelae.

The July 2013 VA examiner's opinion is supported by the evidence of record, to include the April 2010 and July 2010 private treatment records relating the Veteran's kidney disease to conditions other than his in-service history of hepatitis.  A Veteran's lay statement can be competent evidence of symptoms that are capable of lay observation, but the Veteran's assertions as to the nexus between his in-service treatment for hepatitis and his currently diagnosed kidney disease are neither probative nor competent.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  For these reasons, the Veteran's claim for service connection for a kidney disability cannot be granted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a kidney disability is denied.


REMAND

In his March 2012 notice of disagreement, the Veteran asserted that his breathing condition was secondary to asbestos exposure during service.  During his March 2013 Board hearing, the Veteran testified as to specific situations in which he was exposed to fire-related chemicals and toxic fumes.  The Veteran's military occupational specialty as noted on his Department of Defense Form 214 (DD-214) was damage controlman.  The Board finds that this rating and tasks are consistent with exposure to asbestos; therefore, exposure to asbestos is conceded.  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9(f).  

The Veteran's service treatment records do not reflect complaints of respiratory symptomatology, or a diagnosed respiratory disability.  Post-service treatment records similarly do not reflect a diagnosed respiratory disability, but do reflect that the Veteran quit smoking in 1992, with a 50-pack year smoking history prior thereto, and that December 2002 pulmonary function tests showed mildly reduced pulmonary function, suggesting restrictive ventilatory function.

The July 2013 VA examiner found that after reviewing all past and current medical records, the objective evidence did not support a diagnosed respiratory disorder, basing this opinion on the lack of complaints or clinical findings during service or in the post-service period.  However, the examiner also stated that he was aware of pulmonary function tests having been conducted in 2002, but that the results of those tests were unavailable.  

As noted above, the results of those 2002 pulmonary function tests are of record, at least to the extent that they showed mild abnormal lung function.  Thus, the July 2013 VA examiner's opinion is not probative as it has not considered all of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  For this reason, an addendum opinion must be obtained.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the issue of entitlement to service connection for a respiratory disability is REMANDED for the following actions:

1.  After physically or electronically associating any pertinent, outstanding records with the claims folder, forward the Veteran's claims file to the VA examiner who conducted the July 2013 examination, or if that examiner is unavailable, an examiner of similar expertise.  Ask that an addendum opinion be provided that addresses the December 2002 pulmonary function test results.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


